Name: Commission Regulation (EEC) No 2299/88 of 26 July 1988 fixing for the 1988/1989 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup
 Type: Regulation
 Subject Matter: prices;  plant product;  economic policy
 Date Published: nan

 No L 201 /36 Official Journal of the European Communities 27. 7. 88 COMMISSION REGULATION (EEC) No 2299/88 of 26 July 1988 fixing for the 1988/1989 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, down, on account of the accesson of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables (4) whereas the application of these provisions leads to the result that the minimum price and the aid to be fixed for Portugal are the same as those to be fixed for the other Member States, other than Spain ; Whereas Article 118 (6) of the Act of Accession of Spain and Portugal provides that during the first four marketing years following accession, the grant of production aid in Spain for peaches in syrup is to be limited to a quantity of 80 000 tonnes, expressed in net weight ; whereas to ensure equitable allocation of raw material to each of the production regions of the Community, it should be laid down that peaches grown in a specific region only attract production aid when processed in that region ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of produc ­ tion aid for processed fruit and vegetables (3) contains provisions as to the methods for determining the produc ­ tion aid ; Whereas, under Article 4.(1 ). of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector, and, thirdly, the need to ensure the normal marke ­ ting of fresh products for the various uses ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers, the non-member country price and, if neces ­ sary, the pattern of processing cost assessed on a flat-rate basis ; whereas the volume of imports makes the non ­ member country price unrepresentative ; whereas the production aid must be calculated by reference to a price based on the Community market price ; Whereas the minimum price to be paid to producers in Spain and Portugal and the production aid for the products obtained are to be determined as provided for in Articles 118 and 304 of the Act of Accession of Spain and Portugal ; whereas the representative period for deter ­ mining the minimum price is laid down in Council Regulation (EEC) No 461 /86 of 25 February 1986 laying Article 1 For the 1988/1989 marketing year : (a) the minimum price referred to in Article 4 of Regu ­ lation (EEC) No 426/86 to be paid to producers for peaches, and b) the production aid referred to in Article 5 of the same Regulation for peaches in syrup, shall be as set out in the Annex. Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer hfis been paid. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 198, 26. 7. 1988 . 0 OJ No L 123, 9 . 5 . 1984, p. 25. (4) OJ No L 53, 1 . 3 . 1986, p. 15. 27. 7. 88 Official Journal of the European Communities No L 201 /37 This Regulation shall be binding in its entirety and directly applicable in all Member States. ' Done at Brussels, 26 July 1988 . '' For the Commission Frans ANDRIESSEN Vice-President ANNEX \ Minimum price , to be paid to the producers Product ECU/100 kg net ex producer for products grown in : Spain OtherMember States Peaches intended for the manufacture of peaches in syrup 25,985 28,781 Production aid ECU/100 kg net ex products obtained from raw materials grown in : Product Spain o Other Member States 0 Peaches in syrup 11,874 14,371 (') The amount shown in this column is applicable only when the products are processed in Spain. In cases where such products are processed outside Spain, no production aid is applicable. (2) The amount shown in this column is applicable only when the products are processed in a Member State other than Spain. In cases where such products are processed in Spain, no production aid is applicable.